                                          62 Filed 02/26/21
       Case 1:19-cv-02669-VM-KNF Document 64       02/25/21 Page 1 of 2




THE LAW FIRM OF
ADAM C. WEISS, PLLC                                                          3 SCHOOL STREET, STE. 303
                                                                           GLEN COVE, NEW YORK 11542

                                                                              TELEPHONE: (516) 277-2323
                                                                               FACSIMILE: (516) 759-2556
                                                                                   adam@acweisslaw.com
                                                                                    www.acweisslaw.com


                                                       February 25, 2021

VIA ECF

Hon. Judge Victor Marrero
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     Cosmopolitan Interior NY Corporation v. District Council 9
               Docket No.: 19-cv-02669 (VM)(KNF)

Dear Your Honor:

        This firm represents the Plaintiff, Cosmopolitan Interior NY Corporation, in the above
referenced case. I am writing to request an extension of the deadline to file the joint pre-trial
order in this case, currently March 1, 2021, which was previously set by Magistrate Judge Fox.
In addition, Plaintiff requests a telephone conference with the Court to schedule a firm trial date
for the bench trial of this case, if possible.

         As this Court is aware, there was an order issued on February 23, 2021 denying
Defendant’s request for a pre-motion conference. Discovery is complete and the case is ready
for trial. However, Your Honor’s trial rules for civil bench trials indicate that in the normal
course of proceedings that all pre-trial filings are due no later than 30 days before the
commencement date of the trial. It seems appropriate, therefore, to confer with the Court on a
trial date that works for the parties and the anticipated witnesses and adjourn the current deadline
for submission of the pre-trial filings and set it for an appropriate date based on the anticipated
trial date.

       Alternatively, Plaintiff requests that the deadline be re-set for April 1, 2021 (a thirty-day
extension) to permit the parties some additional time to comply. This case had a significant
amount of paper discovery, party and non-party depositions and expert discovery. My
preliminary estimate is that Plaintiff will need four to five days to put on its case-in-chief at trial.
In addition, Defendant reached out to me this week and stated that they intend to retain new
counsel for trial, so it appears equitable to at least extend the pre-trial filing deadline 30 days.
                                           62 Filed 02/26/21
        Case 1:19-cv-02669-VM-KNF Document 64       02/25/21 Page 2 of 2
THE LAW FIRM OF
ADAM C. WEISS, PLLC                                                Judge Marrero
                                                                February 25, 2021
                                                                      Page 2 of 2


                                          Respectfully yours,




                                          Adam C. Weiss

cc:     Counsel for Defendant


      The deadline to file the joint
      pretrial order in this case is
      extended to April 1, 2021. The
      parties are directed to confer and
      propose trial dates in the September
      - October timeframe.
